             IN THE UNITED STATES DISTRICT COURT FOR                          , V.
                      THE SOUTHERN DISTRICT OF GEORGIA,-
                               SAVANNAH DIVISION                              3*57

UNITED STATES OF AMERICA


V.                                                  CASE NO. CR418-167


EDWARD MAYNOR,


      Defendant.




                                    ORDER


      Before the Court are Defendant's Motion for Release of

Records    Regarding           Probation      Officer's         Supervision          of

Defendant Edward Maynor and Service of Subpoena                         {Doc. 93)

and   Motion     to    Amend/Correct       Motion   for   Release      of Records

(Doc. 94). In his Motion for Release of Records Regarding

Probation Officer's Supervision of Defendant Edward Maynor

and Service of Subpoena, Defendant seeks the release of any

records   of     the    United    States    Probation     Office    relevant         to


whether   Louise       Hanna     Williams    discussed    whether       she   had     a


gun in her home. (Doc. 93 at 3.) Defendant also requests

that this Court order the United States Probation Office to


advise the       United    States    Marshal's      Service     where   Chambliss

Stephens, a retired United States Probation Officer, can be

served    with    a    subpoena.     (Id.)    However,     in    his    Motion       to

Amend, Defendant advises this Court that retired probation

officer     Stephens        has      agreed     to     accept       service          of
